DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 15/439,695, filed 02/23/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, so constitutes a continuation-in-part of the prior application. Applicant is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The instant application contains the limitation “the first internal passageway is formed without an internal taper or a reduction in diameter”, in Claim 1, Lines 14-15.  As identified in the 08/12/2020 Final Rejection for Application 15/439,695, this feature was not included in the original disclosure.  As such, this limitation results in an effective filing date of 02/12/2021 for the instant application, in accordance with MPEP 2152.01 --(B) If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application.  Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application.
As such, U.S. PGPub 2017/0241593, which is the published version of Application 15/439,695, may be used as prior art.  The instant application was filed on 02/12/2021, and 2017/0241593 was published on 08/24/2017, approximately two and a half years prior to the instant application effective filing date.
The same reasoning may be applied to Claim 2, where “the step of connecting the first liquid propane inlet structure with an outlet of the first liquid pump includes using a threaded connection” was not included in the originally filed disclosure.
The same reasoning may be applied to Claim 3, where “the step of connecting the second liquid propane inlet structure with the first propane storage tank includes using a threaded connection” was not included in the originally filed disclosure.
The same reasoning may be applied to Claim 4, where “the step of connecting the liquid propane outlet structure with the first propane storage tank includes using a threaded connection” was not included in the originally filed disclosure.
The same reasoning may be applied to Claim 7, where “the first coupling member having threads for coupling to a hose extending between the first and second liquid propane injection pumps” was not included in the originally filed disclosure.
The same reasoning may be applied to Claim 8, where “the third coupling member having threads for coupling to a hose extending between the second liquid propane pump and the second propane storage tank” was not included in the originally filed disclosure.

Claim Objections
Claims 9 & 10 are objected to because of the following informalities:
Claim 9 should read --The method of claim 1, further including a step of providing an isolation valve between the second liquid propane injection pump and the second propane storage tank.--
Claim 10 should read --The method of claim 1, further including a step of providing a vapor equalizing line extending between the first and second liquid propane storage tanks.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation "the first distance being about one inch” in Section (a)(v), Lines 2-3, is indefinite. It is not clear what range constitutes the term “about one inch”. The specification, in Paragraph 0042, states the length L1 is between about 0.5 inch and 0.75 inch, and is preferably about 0.56 inch. It is not clear how 0.56 inch can be the preferable distance, since it is almost half the claimed distance, and it is not clear if the claimed distance falls within the recited distance within the instant application specification, making the limitation indefinite.  For the purpose of examination, any distance between about 0.5 inch and 1 inch will be considered to meet the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (U.S. PGPub 2017/0241593), in view of Uhri (U.S. Patent 1,751,719).
As to Claim 1, Koch teaches a method (via system 1; Figure 1) for draining liquid propane (Paragraph 0019) from a first propane storage tank (20), the method comprising: a) providing a vehicle (10) with a second propane storage tank (12) having an inlet (the inlet connected to 106, as shown in Figure 1) and an outlet (the outlet connected to 16, as shown in Figure 1), a first liquid pump (14) in fluid communication with (via 16) the outlet (the outlet connected to 16, as shown in Figure 1), and a second liquid pump (100) in fluid communication with (via 106) the inlet (the inlet connected to 106, as shown in Figure 1), the second liquid pump (100) being a liquid propane injection pump assembly (Koch describes Element 100 as a liquid propane injection pump, and Paragraph 0028 describes the pump as an assembly) comprising: i) a connection tee (120) having first (see Figure 5 below), second (see Figure 5 below), and third openings (see Figure 5 below); ii) a first liquid propane inlet structure (110/122/116) coupled to (via threads; Paragraph 0021) the connection tee (120) first opening (see Figure 5 below), the first liquid propane inlet structure (110/122/116) including a first coupling member (110) and a nozzle (116), the nozzle (116) extending from a first end (116a) to a second end (116b) and defining a first internal passageway (116c) extending from an inlet end (see Figure 5 below) to an outlet end (see Figure 5 below), the inlet end (see Figure 5 below) defining an inlet opening (as shown in Figure 5) have a first diameter (the diameter of the passageway 116c as the inlet end), the outlet end (see Figure 5 below) defining an outlet opening (as shown in Figure 5) having a second diameter (the diameter of the passageway 116c as the outlet end) equal to (the diameter at both ends is shown as equal in Figure 5) the first diameter (the diameter of the passageway 116c as the inlet end)…the first internal passageway (116c) having a generally constant first cross-sectional area (as shown in Figure 5) defined by a third diameter (D116c) of about 0.3 inch (Paragraph 0025), and being equal to (as shown in Figure 5) the first (the diameter of the passageway 116c as the inlet end) and second diameters (the diameter of the passageway 116c as the outlet end), the nozzle (116) having an external surface (116f) that tapers (as show in Figure 11) in a direction from the first end (116a) towards the second end (116b) with a conical taper angle (A116f) of about 5 degrees (Paragraph 0025) iii) a second liquid propane inlet structure (112) including a second coupling member (112) coupled to (via threading; Paragraph 0021) the connection tee second opening (see Figure 5 below); iv) a liquid propane outlet structure (118/124/114) coupled to (via welding; Paragraph 0021) the connection tee third opening (see Figure 5 below), the liquid propane outlet structure (118/124/114) including a third coupling member (114) and a barrel (118), the barrel (118) extending from a first end (118a) to a second end (118b) and defining a second internal passageway (118c) that includes a first tapered section (118d) proximate (as shown in Figure 10) the barrel first end (118a) having a conical taper angle (A118d) of about 10 degrees (Paragraph 0023) and that includes a second tapered section (118f) proximate (as shown in Figure 10) the barrel second end (118b), the barrel (118) having a central section (118e), between (as shown in Figure 10) the first (118d) and second (118f) tapered sections, with a second cross-sectional area defined by a fourth diameter (D118e) of about 0.6 inch (Figure 10 shows diameter D118e as having a diameter of 0.625 inch, which one of ordinary skill in the art would conclude as being “about 0.6 inch”), v) wherein the tapered nozzle second end (116b) extends a first distance (L1) into (as shown in Figure 5) the first tapered section (118d) of the second internal passageway (118c) defined by the barrel (118), the first distance (L1) being about one inch (Paragraph 0026; see 112(b) above for interpretation clarification); b) connecting (via 16, as shown in Figure 1) the first liquid propane inlet structure (110/122/116) with an outlet (the left side of pump 14, as shown in Figure 1) of the first liquid pump (14); c) connecting (via 22, as shown in Figure 1) the second liquid propane inlet structure (112) with the first propane storage tank (20); d) connecting (via tee 120 and hose 22) the liquid propane outlet structure (118/124/114) with the first propane storage tank (20); and e) transferring (Paragraph 0019) liquid propane from the first propane storage tank (20) to the second propane tank (10) by inducing liquid propane (Paragraph 0019) into the second liquid propane inlet structure (112) by operating (Paragraph 0019) the first liquid pump (14).


    PNG
    media_image1.png
    440
    726
    media_image1.png
    Greyscale

Koch Figure 5, Modified by Examiner

Koch is silent on the first internal passageway is formed without an internal taper or a reduction in diameter.
Uhri describes a jet pump, and teaches the first internal passageway (the constant diameter passageway in nozzle 4, as shown in Figure 1) is formed without an internal taper or a reduction in diameter (Page 2, Right Column, Lines 78-84, discusses how ordinary nozzles have a convergent orifice; one of ordinary skill in the art, in combination with the shown constant diameter passageway in Figure 1, would conclude the passageway is formed without an internal taper or reduction in diameter).  Note Page 2, Right Column, Lines 71-74, teaches the use of both gases and liquids in jet pumps.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the nozzle, as taught by Koch, without an internal taper or reduction in diameter, as taught by Uhri, since a pump of relatively small capacity could thus produce a substantially greater discharge than that obtainable by a larger pump through the ordinary nozzle which almost invariably has a convergent orifice (Page 2, Right Column, Lines 78-83).
As to Claim 5, Koch, as modified, teaches all the limitations of Claim 1, and continues to teach the step (as described with the rejection of (a)(iii) in Claim 1 above) of providing a second liquid propane injection pump inlet structure (Koch 112) includes attaching the tapered nozzle (Koch 116) to an adapter (Koch 122) and threading (Koch Paragraph 0021) the adapter (Koch 122) onto (as shown in Koch Figure 5) the connection tee (Koch 120).
As to Claim 6, Koch, as modified, teaches all the limitations of Claims 1 & 5, and continues to teach the step of attaching (as rejected in Claim 5 above) the tapered nozzle (Koch 116) to the adapter (Koch 122) includes welding (via w3; paragraph 0026) the tapered nozzle (Koch 116) to the adapter (Koch 122).
As to Claim 9, Koch, as modified, teaches all the limitations of Claim 1, and continues to teach a step of providing (Koch Paragraph 0020) an isolation valve (Koch 19) between (as shown in Figure 1A) the second liquid propane injection pump (Koch 100) and the second propane storage tank (Koch 12).
As to Claim 10, Koch, as modified, teaches all the limitations of Claim 1, and continues to teach a step of providing (Koch Paragraph 0019) a vapor equalizing line (Koch 24) extending between (as shown in Koch Figure 1) the first (Koch 20) and second liquid propane storage tanks (Koch 12).
As to Claim 11, Koch, as modified, teaches all the limitations of Claim 1, and continues to teach the tapered nozzle (Koch 116) can be removed from the second liquid propane injection pump (Koch 100) by unthreading a threaded connection (Koch Paragraph 0021) between an adapter (Koch 122) supporting (as shown in Koch Figure 5) the nozzle (Koch 116) and connection tee (Koch 120).
As to Claim 12, Koch, as modified, teaches all the limitations of Claim 1, and continues to teach the step (as described with the rejection of (e) in Claim 1 above) of transferring (Koch Paragraph 0019) liquid propane includes operating (Koch Paragraph 0028) the first liquid pump (Koch 14) to deliver about 25 gallons per minute to (Koch Paragraph 0028) the second liquid pump (Koch 100) and transferring (Koch Paragraph 0028) 12 to 15 gallons per minute from (Koch Paragraph 0028) the first liquid propane storage tank (Koch 20) to (via Koch 100) the second liquid propane storage tank (Koch 12).

Claims 2-4, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch, in view of Uhri, further in view of Garris (U.S. PGPub 2006/0239831).
As to Claim 2, Koch, as modified, teaches all the limitations of Claim 1, and continues to teach the step (as described with the rejection of (b) in Claim 1 above) of connecting the first liquid propane inlet structure (Koch 110/122/116) with an outlet (the left side of Koch pump 14, as shown in Koch Figure 1) of the first liquid pump (Koch 14).
Koch, as modified, is silent on the type of connection, so does not explicitly teach the first liquid propane inlet structure is connected with an outlet of the first liquid pump using a threaded connection.
Garris describes a jet pump ejector and teaches the use of threading as a common means to attach multiple parts of an ejector together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the first liquid propane inlet structure and outlet of the first liquid pump, as taught by Koch, as modified, with a threaded connection, as taught by Garris, since this is a common and well-known method to attach components in a jet pump ejector (Paragraph 0042) which yields predictable results, such as “structural rigidity and sealing (Paragraph 0042)”.
As to Claim 3, Koch, as modified, teaches all the limitations of Claim 1, and continues to teach the step (as described with the rejection of (c) in Claim 1 above) of connecting the second liquid propane inlet structure (Koch 112) with the first propane storage tank (Koch 20).
Koch, as modified, is silent on the type of connection, so does not explicitly teach the second liquid propane inlet structure is connected with the first storage tank using a threaded connection.
Garris describes a jet pump ejector and teaches the use of threading as a common means to attach multiple parts of an ejector together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the second liquid propane inlet structure and first propane storage tank, as taught by Koch, as modified, with a threaded connection, as taught by Garris, since this is a common and well-known method to attach components in a jet pump ejector (Paragraph 0042) which yields predictable results, such as “structural rigidity and sealing (Paragraph 0042)”.
As to Claim 4, Koch, as modified, teaches all the limitations of Claim 1, and continues to teach the step (as described with the rejection of (d) in Claim 1 above) connecting the liquid propane outlet structure (Koch 118/124/114) with the first propane storage tank (Koch 20).
Koch, as modified, is silent on the type of connection, so does not explicitly teach the liquid propane outlet structure is connected with the first storage tank using a threaded connection.
Garris describes a jet pump ejector and teaches the use of threading as a common means to attach multiple parts of an ejector together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the liquid propane outlet structure and first propane storage tank, as taught by Koch, as modified, with a threaded connection, as taught by Garris, since this is a common and well-known method to attach components in a jet pump ejector (Paragraph 0042) which yields predictable results, such as “structural rigidity and sealing (Paragraph 0042)”.
As to Claim 7, Koch, as modified, teaches all the limitations of Claims 1 & 5, and continues to teach the step (as described with the rejection of (a)(iii) in Claim 1 above) of providing a second liquid propane injection pump inlet structure (Koch 112) includes threading (Paragraph 0021) the first coupling member (Koch 110) onto the adapter (Koch 122), the first coupling member (Koch 110) coupled to a hose (Koch 16) extending between (as shown in Koch Figure 1) the first (Koch 14) and second liquid propane injection (Koch 100) pumps.
Koch, as modified, does not teach the first coupling member is connected with the hose using a threaded connection.
Garris describes a jet pump ejector and teaches the use of threading as a common means to attach multiple parts of an ejector together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the first coupling member and the hose, as taught by Koch, as modified, with a threaded connection, as taught by Garris, since this is a common and well-known method to attach components in a jet pump ejector (Paragraph 0042) which yields predictable results, such as “structural rigidity and sealing (Paragraph 0042)”.
As to Claim 8, Koch, as modified, teaches all the limitations of Claims 1 & 5, and continues to teach the step (as described with the rejection of (a)(iii) in Claim 1 above) of providing a second liquid propane injection pump inlet structure (Koch 112) includes welding (via Koch w2; Koch Paragraph 0021) a connector (Koch 124) to the barrel (Koch 118) and threading (Koch Paragraph 0021) the third coupling member (Koch 114) onto the connector (Koch 124), the third coupling member (Koch 114) coupled to (as shown in Koch Figure 1A; Koch Paragraph 0020) a hose (Koch 18) extending between (as shown in Koch Figure 1A) the second liquid propane pump (Koch 100) and the second propane storage tank (Koch 12).
Koch, as modified, does not teach the third coupling member is connected with the hose using a threaded connection.
Garris describes a jet pump ejector and teaches the use of threading as a common means to attach multiple parts of an ejector together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the third coupling member and the hose, as taught by Koch, as modified, with a threaded connection, as taught by Garris, since this is a common and well-known method to attach components in a jet pump ejector (Paragraph 0042) which yields predictable results, such as “structural rigidity and sealing (Paragraph 0042)”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Corken (Applicant submitted NPL - see application 15/439,695) describes a propane transfer system.  Tice (2007/0025862) describes a similar pump as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746